Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LAQUAN WILLIAMS, )
) Case No. 1:19-cv-41
Plaintiff )
) RICHARD A. LANZILLO
VS. ) UNITED STATES MAGISTRATE JUDGE
)
D. LEE, et al., ) MEMORANDUM OPINION ON
) DEFENDANTS’ MOTION FOR
Defendants ) SUMMARY JUDGMENT
)
) ECF NO. 53
)

Plaintiff Laquan Williams (Williams) commenced this action pursuant to 42 U.S.C.
§1983 to recover damages for alleged violations of his constitutional rights as secured by the
First and Fourteenth Amendments to the United States Constitution. ECF No. 5. As Defendants,
Williams has identified the following individuals, each of whom is employed at the State
Correctional Institution at Forest (SCI-Forest): Unit Manager D. Lee, Unit Manager David Perry,
Counselor Swanson, Hearing Examiner F. Fiscus, Deputy Superintendent J. Swattler, and
correctional officers Dietrich, Wonderling, Mravintz, Coleman, Yount and Shugars. Jd. {§ 4-11.

Defendants have filed a Motion for Summary Judgment. ECF No. 53. For the reasons
discussed below, Defendants’ motion is granted in part and denied in part.!
1, Factual Background

On April 19, 2018, the Pennsylvania Department of Corrections (DOC) transferred

Williams from SCI-Retreat to SCI-Forest and placed him in the Security Threat Group

 

! The parties have consented to the jurisdiction of the undersigned United States Magistrate Judge to conduct all
proceedings in this case, including the entry of final judgment, as authorized by 28 U.S.C. § 636.
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 2 of 18

Management Unit (STGMU), a housing unit for gang-affiliated inmates who exhibit behavior
that affects the security of their assigned prison facility. ECF No. 55 §§ 1, 8. As previously
observed by this Court, the STGMU unit at SCI-Forest “houses and provides services to inmates
with affiliations to security threat groups.” ECF No. 21. The STGMU program includes several
“phases” through which an inmate can “progress” over time by exhibiting appropriate behavior.
ECF No. 56-1 at 4. Each phase offers “progressively more privileges and services,” and an
inmate who progresses through each of the program’s five phases ultimately qualifies for release
into the prison’s general population. /d. On the other hand, an inmate who receives disciplinary
action or participates in gang-related activities may be denied advancement through the program

or returned to a previous phase. Jd.

A review of the record reveals that Williams arrived at SCI-Forest and entered the
prison’s STGMU program on April 19, 2018. ECF No. 56-1 at 81. As per program guidelines,
Williams started in Phase 5. ECF No. 56-1 at 4 (“Phase 5 . . . is the starting point for the
STGMU.”). Each phase of the program typically lasts a minimum of 90 days and progression
through the program is contingent upon good behavior. ECF No. 56-2 at 125. Thus, an inmate’s
participation in gang-related activity or receipt of a misconduct typically causes the 90-day clock
to restart. ECF No. 56-2 4] 4-5. Assuming no setbacks, it appears that Williams would have

been first eligible for promotion from Phase 5 to Phase 4 on or about July 16, 2018. Jd.

Shortly after arriving at SCI-Forest, Williams filed a grievance against Swanson and Lee,
the unit manager in charge of the STGMU program, in response to an issue with Williams’
personal property. ECF No. 5 4 15. In his verified complaint, Williams alleges that Swanson
and Lee met with him shortly thereafter and vowed to “make sure [he] would never complete the

STGMU program” if he was going to file grievances against them. Jd. 416. When Williams
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 3 of 18

asked whether that was a threat, Lee and Swanson told him that they “[were] the judge, jury and
executioner of the [STGMU] program” and always get the last word. /d. 17. Williams again
sought clarification as to whether they were “blatantly stating that if [he] continue[d] to file
grievances [he] would be subjected [to] a phase freeze/demotion.” Jd. 21-22. Lee and
Swanson answered in the affirmative, indicating that Williams would be frozen on phase 5
indefinitely if he continued to file grievances. Jd. J] 21-22. Lee and Swanson then demanded
that Williams withdraw his property-based grievance or face the consequences. Id. 423. When
Williams refused, they informed him that he would be receiving a 90-day phase freeze for
sending out gang-related mail.? Jd. 425. Lee also intimated that Williams would continue to
receive false misconducts (and would thus stay indefinitely on Phase 5) for as long as he
continued to file grievances. Jd. 437. Williams has submitted affidavits from two other
STGMU inmates, Augustus Simmons and Brandon Barnes, stating that Lee and Swanson issued
similar threats to them in retaliation for their own grievances and lawsuits. ECF No. 62-16; ECF

No. 62-17.

At some point, Perry replaced Lee as Williams’ unit manager. /d. 41. When Williams
complained to Perry about the threats issued by Lee and Swanson, Perry allegedly informed him
that he was “going to follow my co-workers examples” and would not promote Williams out of
Phase 5 until he stopped filing grievances. Jd. €J 42-46. Perry also allegedly forced Williams to
withdraw the federal complaint that Williams had previously filed against Lee. See Williams v.

Lee, 1:18-cv-362 (W.D. Pa. 2018). Jd. 9 43-44.

 

2 Williams filed a lawsuit against Lee based on these exchanges but maintains that Perry and Swanson made him
withdraw it by threatening another phase freeze. ECF No. 5 {9 43-47; ECF No. 62-15 J 8.

3
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 4 of 18

Defendants present an entirely different version of events. According to Defendants,
Williams received each of the pertinent phase freezes in response to a specific instance of
punishable misconduct. The first of these occurred in late June 2018 when prison officials
searched Williams’ outgoing mail and discovered a letter that appeared, at least to prison
officials, to contain gang-related communications. Jd. at 79. The offending portion of the letter
contained a reference to a website — www.kapodadon.1234mu.11.com — that did not exist. ECF
No. 56-1. Because the numbers and letters of the website could be rearranged to form the inmate
number of another DOC prisoner, Lee concluded that the letter contained gang-related material
and issued a phase freeze. Id. Lee offered to overturn the sanction if Williams could provide
proof that the website existed, but Williams apparently failed to do so. Id. at 69-73. Based on
the ensuing misconduct, Williams had to restart at the beginning of Phase 5, delaying his

promotion until the end of September. Jd. at 73.

In November 2018, Williams received two allegedly retaliatory misconducts from Yount,
a correctional officer at SCI-Forest. The first of these, Misconduct D040111, charged Williams
with using abusive language during a property inventory on November 11, 2018. ECF No. 56-2
at 12. According to Yount, Williams called him a “fucking stupid, retarded, motherfucker”
because he didn’t like the way Yount was conducting inventory. Jd. Williams denies using
abusive language and insists that Yount sexually harassed him during the property inventory by
promising to “stick the baton in your ass and . . . fuck your nigga brains out.” Jd. at 26.
Williams filed a Prison Rape Elimination Act (PREA) complaint, also dated November 11, 2018,

based on his version of events. Jd. at 26-27.

On November 15, 2018, Williams received a second misconduct - Misconduct D044644

— when he allegedly refused a direct order to exit his cell and permit Yount to handcuff him for a
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 5 of 18

routine cell inspection. ECF No. 56-2 at 60. Williams maintains that Yount should not have
been permitted to visit his cell while he was the subject of a pending PREA investigation and
that the ensuing misconduct was intended to punish Williams for initiating that investigation. Jd.

at 66-67.

Williams’ misconduct hearing was held on November 19, 2018. ECF NO. 56-2 at 13, 62.
For reasons that are disputed, Williams did not have an opportunity to attend the hearing. The
correctional officer who was supposed to pick up Williams for the hearing, Shugars, attributed

this to an honest mistake, declaring:

On November 11, 2018, I was assigned to the hearing examiner post.
When J went to K-unit to get Inmate Williams, I went to the K-unit
bubble to have another officer assist in taking Inmate Williams to his
hearing. The officer there said to come with him and we proceeded to a
cell and asked the inmate in the cell if he wanted to go to his hearing.
The inmate replied “No”.

It turned out that the inmate we approached was the wrong Inmate
Williams, so we never brought Inmate La-qun Williams to his hearing.
This was an honest mistake, and we were in no way trying to harm
Inmate Williams or retaliate against him.

ECF No. 56-2 at 127. Williams, for his part, avers that Shugars, Fiscus and Perry deliberately
conspired to prevent him from attending the hearing by “falsify[ing] a waiver form with

[ Williams’ ] signature on it to support that [he] refused to attend the hearing.” ECF No. 5 4 54.
In any event, when Williams failed to attend the hearing, the hearing examiner determined that a
preponderance of evidence supported each charge because “the officer’s report [was] more
credible than the inmate’s refusal to attend this hearing and contest [the charge].” Jd. at 13, 62.
Both misconducts were later overturned when the prison discovered that Williams had been

improperly prevented from attending the hearing. /d. at 15, 64.
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 6 of 18

In addition to his retaliation and sexual harassment claims, Williams alleges that
Defendant Perry violated his equal protection rights by operating the STGMU program at SCI-
Forest differently than the STGMU at SCI-Greene, and that Defendants Coleman and
Wonderling improperly confiscated and destroyed some of his property. The evidence of record
pertaining to each of these claims will be discussed in greater detail below.

Il. Standard of Review

Federal Rule of Civil Procedure 56(a) requires the court to enter summary judgment “if
the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Under this standard “the mere
existence of some alleged factual dispute between the parties will not defeat an otherwise
properly supported motion for summary judgment; the requirement is that there be no genuine
issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A
disputed fact is “material” if proof of its existence or nonexistence would affect the outcome of
the case under applicable substantive law. Anderson, 477 U.S. at 248; Gray v. York Newspapers,
Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material fact is “genuine” if the evidence
is such that a reasonable jury could return a verdict for the nonmoving party. Anderson, 477
U.S. at 257; Brenner v. Local 514, United Bhd. of Carpenters and Joiners of Am., 927 F.2d 1283,
1287-88 (3d Cir. 1991).

When determining whether a genuine issue of material fact remains for trial, the court
must view the record and all reasonable inferences to be drawn therefrom in favor of the
nonmoving party. Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v. Consol. Rail Corp.,
963 F.2d 599, 600 (3d Cir. 1992); White v. Westinghouse Electric Co., 862 F.2d 56, 59 (3d Cir.

1988). To avoid summary judgment, however, the nonmoving party may not rest on the
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 7 of 18

unsubstantiated allegations of his or her pleadings. Instead, once the movant satisfies its burden
of identifying evidence that demonstrates the absence of a genuine issue of material fact, the
nonmoving party must to go beyond his pleadings with affidavits, depositions, answers to
interrogatories or other record evidence to demonstrate specific material facts that give rise to a
genuine issue. Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).

Further, under Rule 56, a defendant may seek summary judgment by pointing to the
absence of a genuine fact issue on one or more essential claim elements. The Rule mandates
summary judgment if a plaintiff then fails to make a sufficient showing on each of those
elements. When Rule 56 shifts the burden of production to the nonmoving party, “a complete
failure of proof concerning an essential element of the nonmoving party’s case necessarily
renders all other facts immaterial.” Jd., at 323. See also Harter v. G.A.F. Corp., 967 F.2d 846,
851 (3d Cir. 1992).

Williams is proceeding pro se. A filing from a pro se litigant is to be “liberally
construed” and a “pro se complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89. 94 (2007)
(quoting Estelle v. Gamble, 429 U.S. 97, 206 (1976)). Additionally, when considering a motion
in a pro se plaintiffs case, a court must “apply the applicable law, irrespective of whether a pro
se litigant has mentioned it by name.” Holley vy. Dep’t of Veteran’s Affairs, 165 F.3d 244, 247-
48 3d Cir. 1999). On a motion for summary judgment, however, “a pro se plaintiff is not
relieved of his obligation under [Federal Rule of Civil Procedure] 56 to point to competent
evidence in the record that is capable of refuting a defendant’s motion for summary judgment.”
Dawson v. Cook, 238 F. Supp. 3d 712, 717 (E.D. Pa. 2017) (citation omitted). Put another way,

just because a non-moving party is proceeding pro se, they are not relieved of their “obligation
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 8 of 18

under Rule 56(c) to produce evidence that raises a genuine issue of material fact.” Jd. (quoting
Boykins v. Lucent Techs., Inc., 78 F. Supp. 2d 402, 408 (E.D. Pa. 2000)); see also Winfield v.
Mazurkiewicz, 2012 WL 4343176, *1 (W.D. Pa. Sept. 21, 2012).

Ill. Discussion

A. Personal involvement

Before reaching the substantive merits of Williams’ claims, Defendants Dietrich and
Swattler each direct the Court to the lack of evidence connecting them to any of the alleged
constitutional violations. It is well-settled that a Section 1983 plaintiff cannot prevail unless he
can demonstrate that “each and every defendant was ‘personal[ly] involve[d]’ in depriving him
of his rights.” Kirk v. Roan, 2006 WL 2645154, at *3 (M.D. Pa. Sep. 14, 2006) (quoting
Evancho vy. Fischer, 423 F.3d 347, 353 (3d Cir. 2006)). This means that each defendant must
have played an “affirmative part” in the complained-of misconduct. Ashcroft v. Iqbal, 556 U.S.
662, 677 (2009). Simply responding to a grievance or receiving a letter or request slip from the
plaintiff is insufficient to satisfy this requirement. Mincy v. Chmielsewski, 508 Fed. Appx. 99,
104 (3d Cir. 2013) (“[A]n officer’s review of, or failure to investigate, an inmate’s grievances
generally does not satisfy the requisite personal involvement.”); Okey v. Strebig, 2012 WL
5439042, at *8 (M.D. Pa. Nov. 7, 2012) (reiterating that a “mere allegation that an official
ignored a prisoner’s letter of protest . . . is insufficient to hold that official liable for the alleged

violations.”).

Williams’ complaint lacks any factual averments directed at Swattler, and his only
allegation against Dietrich is that he received a letter from Williams asking about a confiscation
slip. ECF No. 5 430. The summary judgment record similarly fails to connect either of these

Defendants to his claims. In the absence of any evidence that either Defendant played an

8
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 9 of 18

affirmative role in the alleged misconduct, Dietrich and Swattler are each entitled to summary

judgment.
B. Retaliation claim against Lee, Perry and Swanson

Williams contends that Defendants Lee, Perry, and Swanson intentionally impeded his
progression through the STGMU program by issuing false and retaliatory misconducts and phase
freezes, causing him to remain in Phase 5 for a longer period than otherwise warranted. ECF No.
1-2 ¥] 7-13. He also alleges that they explicitly conditioned his progression through the program
on his agreement to stop filing grievances against staff members. Defendants respond that
Williams’ failure to progress through the STGMU program was the product by his own bad

behavior and illicit activity.

To prevail on his retaliation claim, Williams must demonstrate that: (1) he engaged in
constitutionally protected conduct; (2) he suffered an adverse action at the hands of prison
officials; and (3) his constitutionally protected conduct was a substantial or motivating factor in
the decision to take the adverse action. Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016)
(citing Rauser v. Horn, 241 F.3d 330, 333-34 (3d Cir. 2001)). An “adverse action” is one that
would “deter a person of ordinary firmness” from exercising his First Amendment rights. Allah
v. Seiverling, 229 F.3d 220, 225 (3d Cir. 2000) (quoting Suppan v. Dadonna, 203 F.3d 228, 235
(3d Cir. 2000)). Retaliatory motive can be inferred from either: (1) an unusually suggestive
temporal proximity between the protected activity and the alleged retaliatory action; or (2) a
pattern of antagonism coupled with timing that suggests a causal link. Jd. (citing Lauren W. ex

rel. Jean W. vy. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007)).
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 10 of 18

Once a plaintiff has established that he was subjected to a retaliatory disciplinary
measure, the burden shifts to the defendants to demonstrate by a preponderance of the evidence
that they would have made the same penological decision absent the protected conduct. Rauser
v. Horn, 241 F.3d 330, 334 Gd Cir. 2001). This determination requires the Court to “evaluate
‘the quantum of evidence’” in support of the misconduct “to determine whether the prison
officials’ decision to discipline an inmate for his violations of prison policy was within the broad
discretion we must afford them.” Watson, 834 F.3d at 426. If the evidence supporting the
disciplinary offense is “clear and overt,” the Court should conclude that prison officials would
have made the same decision to impose the disciplinary measure regardless of the inmate’s
protected activity. See, e.g., Fennell v. Horvath, 2020 WL 2556952, at *12-13 (E.D. Pa. May 20,

2020) (citing Watson, 834 F.3d at 426).

Here, Defendants do not contest that Williams engaged in constitutionally protected
conduct by filing grievances and lawsuits or that he suffered an adverse action each time he was
forced to restart the STGMU program. The parties disagree, however, as to whether those
adverse actions stemmed from retaliatory animus and, if so, whether the misconducts were
independently supported by a quantum of evidence. After carefully reviewing the record, the
Court concludes that there are disputed material facts underpinning each of these issues. As
noted above, Williams has supplied a sworn statement? that Swanson, Lee and Perry explicitly
threatened him and conditioned his progression through the STGMU program on his agreement

to withdraw his pending grievances and stop filing additional grievances. Several other inmates

 

3 The Court must “consider as affidavits [Plaintiffs] sworn verified complaints, to the extent that they are based
upon personal knowledge and set out facts that would be admissible in evidence.” Revock v. Cowpet Bay W. Condo.
Ass'n, 853 F.3d 96, 100 n. 1 Gd Cir. 2017) (citing Fed. R. Civ. P. 56(c)(4) and Reese v. Sparks, 760 F.2d 64, 67 (3d
Cir. 1985)).

10
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 11 of 18

submitted affidavits corroborating that this was a common practice in the STGMU at SCI-Forest.
Moreover, the record is inconclusive as to whether the misconduct issued by Lee during this time
period was supported by a quantum of evidence.’ Although Defendants insist that Williams’
reference to a non-functional website in a letter amounted to gang activity, Williams denies that
assertion, noting that the characters in almost any website containing both numbers and letters
can be rearranged to form an inmate number. There is nothing in the record indicating who the
letter was intended for or explaining how or whether gang members pass encrypted messages
through similar communications. Because the content of the letter is facially innocuous,
additional background testimony or contextual evidence of this nature will be required for a
reasonable finder of fact to accept Defendants’ representation that the letter amounted to gang
activity. As no such evidence appears in the record, summary judgment on Williams’ retaliation

claim against Lee, Swanson, and Perry must be denied.
C. Sexual harassment

Williams next asserts that Yount sexually harassed him on a handful of occasions and
that Mravintz looked on. The first instance of alleged harassment occurred on November 11,
2018, when Yount visited Williams’ cell “to conduct an alleged property exchange which was a
disguise for his sexual advancement towards me.” ECF No. 5 448. Later that month, Williams
was showering in the vicinity of Yount and Mravintz when Yount allegedly stated, “I have you

now. I am going to squeeze your fat black juicy ass in your wet underwears.” ECF No. 62-28.

 

4 Williams also received a misconduct from a non-Defendant on August 28, 2018, for refusing to get out of bed for
cell count, covering his cell window, and using abusive language. ECF No. 56-1 at 91. There is no evidence in the
record that this misconduct was retaliatory.

11
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 12 of 18

Notably, Williams has not alleged or adduced evidence that Yount or Mravintz ever actually

touched him in a sexualized manner.

The Court of Appeals for the Third Circuit has recognized that the “sexual abuse of
prisoners . . . offends our most basic principles of just punishment” because it “invades the most
basic of dignity interests: to be treated as a human being.” Ricks v. Shover, 891 F.3d 468, 473
(3d Cir. 2018) (quoting Crawford v. Cuomo, 796 F.3d 252, 260 (2d Cir. 2015)). Such claims are
analyzed pursuant to the excessive force framework established in Farmer v. Brennan, 511 U.S.
825 (1994), which requires the inmate to demonstrate that the incident was “objectively,
sufficiently intolerable and cruel,” and that the official had a culpable state of mind. Ricks, 891
F.3d at 475 (noting that excessive force claims under Farmer must satisfy both an objective and
a subjective element). Critically, however, “sexual harassment in the absence of contact or
touching does not establish an Eighth Amendment violation.” McCain v. Wetzel, 2018 WL
1211507, at *3 (W.D. Pa. Mar. 8, 2018) (citing Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th
Cir. 2000)). Thus, “[v]lerbal harassment, including lewd comments, sexual propositioning, and
the like, is not sufficient to satisfy the objective element of an Eighth Amendment sexual
harassment claim.” Jd. (citing Manon v. Garrison, 2012 WL 3542328 (M.D. Pa. Aug. 15,
2012)). See also Ricks, 891 F.3d at 476, 477-78 (declining to impose a “zero tolerance” standard
for “all minor sexualized touching in prison,” such that all such “inappropriate touching is per se

unconstitutional’’).

After carefully reviewing the summary judgment record, the Court finds no evidence
from which a reasonable factfinder might infer that Yount or Mravintz ever touched Williams
inappropriately. While Yount’s alleged verbal harassment was inappropriate, courts have

routinely held that isolated incidents of far greater severity fell short of an Eighth Amendment

12
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 13 of 18

violation. See, e.g., McIntyre v. Kellinger, -- Fed. Appx. --, 2018 WL 3429964, at *1 (3d Cir.
July 16, 2018) (holding that incident in which defendant dragged his hands down plaintiffs
buttocks, gripped his buttocks, patted his thighs, and “squeezed [his] ass as if [he] was a woman”
while whispering “in a sexual manner” during a pat-search was not objectively severe or serious
to establish an Eighth Amendment violation); Ricks, 891 F.3d at 479 (suggesting that an
“isolated, momentary” incident in which guard “rubbed his erect penis against [plaintiffs]
buttocks through both men’s clothing” was not sufficiently severe, but allowing opportunity to
amend); Watson v. Wingard, 2018 WL 2108316 (W.D. Pa. Jan. 31, 2018) (allegations that
defendant gave plaintiff an “upper cut” to the groin with his forearm, “groped and massaged [his]
penis,” and examined plaintiff's “butt . . . like a doctor” did not amount to sexual abuse). In the
absence of sexualized “contact or touching,” McCain, 2018 WL 1211507, at *3, Yount and

Mravintz are entitled to summary judgment.
D. Retaliation claim against Yount

Williams next contends that Yount engaged in unlawful retaliation by issuing two
unwarranted misconducts in the immediate wake of Williams’ PREA complaint. Because
Williams filed his PREA complaint on November 11, 2018, and received Misconduct Reports
D040111 and D044644 on November 11 and 15, 2018, he maintains that the timing of the
misconducts supports an inference of unlawful retaliation. Yount responds that Williams used
abusive language, refused to obey direct orders, and that he was “not aware until some time later

that [Williams] issued a PREA complaint against [him].” ECF No. 56-2 at 130-131.

In this case, the precise sequence of the incidents is critical. Williams maintains that he
filed his PREA complaint first and that the two misconducts arrived so quickly on its heels that

they must have been retaliatory. Indeed, courts have routinely held that temporal spans as short

13
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 14 of 18

as one and four days between an inmate’s protected conduct and the prison’s adverse response
were “unusually suggestive” of unlawful retaliation. Allah, 229 F.3d at 225. See, e.g.,
Lichtenstein v. UPMC, 691 F.3d 294, 303-04 (3d Cir. 2012) (noting that a period of time of
seven days “is in the realm of what this Court and others have found sufficient” to suggest
unlawful retaliation); Jalil vy. Avdel Corp., 873 F.2d 701, 708 (3d Cir. 1989) (two days deemed
sufficient)); Chambers v. Pennsylvania, 2020 WL 4699045, at *8 (E.D. Pa. Aug. 13, 2020) (five
days deemed sufficient). Yount, on the other hand, suggests that Williams fabricated the PREA
complaint afier receiving the first misconduct in order to get back at him for issuing that
sanction. Unfortunately, it does not appear that prison grievances are time-stamped, leaving the
Court with only the conflicting statements of the parties as to which of them learned of the

other’s conduct first. Such credibility determinations are the province of a jury.

Regardless of the timing, Yount contends that summary judgment remains appropriate
because a quantum of evidence supported each of the allegedly retaliatory misconduct charges.
According to Yount, the only evidence adduced at the misconduct hearing “was that Plaintiff did
use abusive language towards Officer Yount on the one occasion and refused to obey an order on
the other, and there was no evidence supporting Plaintiff's contention that they were retaliatory.”
ECF No. 54 at 7. As noted above, however, Williams never had the opportunity to appear at the
hearing and present evidence to support his retaliation defense. Because Williams never had an
opportunity to dispute the charges, the Court cannot conclude that they were clearly and overtly
supported by a quantum of evidence, particularly where the hearing examiner relied heavily (and
erroneously) upon “the inmate’s refusal to attend this hearing” in rendering his finding of guilt.
ECF No. 56-2 at 13. See, e.g., Harris v. Giroux, 2019 WL 330459, at *11-12 (W.D. Pa. Jan. 25,

2019) (denying motion for summary judgment on the same decision defense where only a

14
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 15 of 18

“minimal quantum of evidence” in the form of the officer’s version of events was presented to

support a finding of guilt). Yount’s motion for summary judgment must be denied.”
E. Due process

Williams next contends that Shugars, Fiscus and Perry violated his constitutional right to
due process by failing to ensure his attendance at the disciplinary hearings on misconducts
D040111 and D044644. Although Williams served 90 days in the RHU for each misconduct, the
misconducts were later vacated because Williams was prevented from attending his disciplinary

hearing and challenging the misconducts.

It is well-established that an inmate’s right to due process attaches only where the inmate
is deprived of a legally cognizable liberty interest. Huertas v. Sec’y Pennsylvania Dep’t of
Corrections, 533 Fed. Appx. 64, 66 (3d Cir. 2013). A liberty interest exists only where some
punishment or condition to which the prisoner is subjected “imposes atypical and significant
hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner,
515 U.S. 472, 484 (1995). As the Court explained in Sandin, even confinement in
“administrative or punitive segregation will rarely be sufficient, without more, to establish the
kind of ‘atypical’ deprivation of prison life necessary to implicate a liberty interest.” Smith v.

Mensinger, 293 F.3d 641, 653 Gd Cir. 2002) (quoting Sandin, 515 U.S. at 486).

 

> Citing Brightwell v. Lehman, 637 F.3d 187, 194 (3d Cir. 2011), Yount also argues that “a misconduct that has been
dismissed cannot be an adverse action sufficient to satisfy the second element of a retaliation claim.” ECF No. 54 at
7. In Brightwell, the Court of Appeals held that a misconduct which is dismissed without penalty does not amount
to an “adverse action” for purposes of a retaliation claim. /d. at 194. See also Jordan v. Wetzel, 2019 WL 1382512,
at *4 (W.D. Pa. Mar. 27, 2019) (citing Brightwell for the proposition that, “in the absence of a penalty arising from
an allegedly false misconduct, no adverse action is suffered”). Here, however, it is undisputed that Williams served
disciplinary time in the RHU and received a phase freeze in response to each misconduct before they were
overturned.

15
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 16 of 18

Here, Williams alleges that he served 90 days in the RHU based on each of the false
misconducts. Disciplinary measures of this nature and duration are insufficient to establish the
deprivation of a liberty interest. See, e.g., Nifas v. Beard, 374 Fed. Appx. 241, 244 (3d Cir.
2010) (“[C]onfinement in AC for 178 days and a 90-day placement on the RRL does not amount
to an ‘atypical and significant hardship’ when compared to the ordinary incidents of prison life,
and thus, Nifas has no protected liberty interest.”); Sanchez v. Walton, 2019 WL 249537, at *2-3
(E.D. Pa. Jan. 16, 2019) (“Sanchez’s ninety (90) day confinement in segregation is insufficient to
establish that he was deprived of a liberty interest.”). This is particularly true where, as
explained by Defendants, Williams “would have been in the RHU anyway due to his STGMU
placement.” ECF No. 54 at 7. Summary judgment in favor of Shugars, Fiscus and Perry on this

claim is warranted.
F. Equal protection

Williams accuses Perry, the STGMU unit manager at SCI-Forest, of operating the
STGMU program at SCI-Forest more strictly than the STGMU program at SCI-Greene.
Williams claims that this disparity violated his right to equal protection because “both STGMU
programs are supposed to be run the same and each inmate is similar[ly] situated .. . and shall be

treated the same.” ECF No. 5 € 87.

To survive summary judgment, Williams must identify evidence in the record “that he
was treated differently than other similarly situated inmates, and that this different treatment was
the result of intentional discrimination based on his membership in a protected class.” Mack v.
Warden Loretto FCI, 839 F.3d 286 (3d Cir 2016) (citing Hassan v. City of New York, 804 F.3d
277, 294 (3d Cir. 2015)). Williams has failed to satisfy either element. Neither “prisoners” nor

“inmates at SCI-Forest” are a protected class, Myrie v. Commissioner, N.J. Dep’t of Corr., 267

16
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 17 of 18

F.3d 251, 263 (3d Cir. 2001), and there is no evidence in the record addressing whether inmates
at each facility are similarly situated. In the absence of any evidence of intentional
discrimination against a protected class, any variations that exist between the STGMU programs

at SCI-Forest and SCI-Greene do not implicate the Constitution.

G. Conversion

Finally, Williams asserts a state law conversion claim against Wonderling and Coleman
based on the alleged confiscation and destruction of some of his personal property. To prevail
on a claim for the intentional tort of conversion, a plaintiff must prove “an act of willful
interference with the dominion or control over a chattel done without lawful justification, by
which any person entitled to the chattel is deprived of its use and possession.” Baram v.
Farugia, 606 F.2d 42, 43 (3d Cir. 1979). Defendants respond that the doctrine of sovereign
immunity bars this claim.

In general, employees of the Commonwealth of Pennsylvania acting within the scope of
their duties enjoy sovereign immunity. Walton v. Harkleroad, 2016 WL 11480713, at *7 (W.D.
Pa. Mar. 3, 2016) (citing 1 Pa. C.S. § 2310). Thus, state prison officials are immune from suit
for those actions within the scope of their duties, except in instances in which the immunity has
been specifically waived. Although the Pennsylvania General Assembly “has waived sovereign
immunity for claims of negligence against Commonwealth employees in a very limited and
express set of circumstances,” including the “care, custody or control of personal property,” it
has not done so for intentional torts. Id. (citing 42 Pa.C.S. § 8522(b), (b)(3) (waiving liability for
negligent acts involving, inter alia, the care, custody or control of personal property) (emphasis
in original); Kull v. Guisse, 81 A.3d 148, 157 (Pa. Comm. Ct. 2013) (“[S]tate employees do not

lose their immunity for intentional torts, provided they are acting within the scope of their

17
Case 1:19-cv-00041-RAL Document 76 Filed 09/24/20 Page 18 of 18

employment.”) (citations omitted, emphasis added). Because conversion is an intentional tort,
Defendants enjoy sovereign immunity from this claim and summary judgment is warranted.
Walton, 2016 WL 11480713, at *7; Picarella v. Brouse, 2020 WL 207063, at *4 (M.D. Pa. Jan.
14, 2020).
IV. Conclusion
For the reasons set forth above, the Court concludes that a genuine issue of disputed
material fact exists as to Williams’ retaliation claims against Lee, Swanson, Perry, and Yount.
Defendants’ motion for summary judgment is DENIED as to these claims and Defendants.
Defendants’ motion is GRANTED as to Williams’ claims for sexual harassment, due
process, equal protection, and conversion. Judgment is entered in favor of the Defendants as to
each of these claims, with prejudice. The Clerk is directed to terminate Defendants Fiscus,

Shugars, Mravintz, Coleman and Wonderling from this action, with prejudice.

    

RICHARD A. LANZILL
United States Magistrate Judge

Dated: September 23, 2020

18
